Citation Nr: 1213421	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  00-24 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to an increased rating for a lumbar spine disability, rated 20 percent disabling from February 23, 1999, to September 26, 2003, and 40 percent disabling since September 26, 2003.  

4.  Entitlement to a rating in excess of 10 percent for a right sciatic nerve disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board testified at a hearing before the Board in March 2003.  The Board remanded the Veteran's claims for additional development in June 2004.

In March 2008, the Board denied the Veteran's claims.  Specifically, the Board denied service connection for a right knee disability, denied an increased rating for a lumbar spine disability, and declined to reopen the claim for service connection for an acquired psychiatric disorder.  The Board also denied service connection for PTSD.  The appellant appealed to the United States Court of Appeals for Veterans Claims, which issued a Memorandum Decision in April 2011.  The Memorandum Decision affirmed the Board's March 2008 denial of entitlement to service connection for PTSD but vacated and remanded the Board's decision with regard to the issues of entitlement to a right knee disability, entitlement to an increased rating for a lumbar spine disability, and the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Specifically, the Court found that the Board did not provide an adequate statement of reasons or bases for the denial of entitlement to a right knee disability and entitlement to an increased rating for a lumbar spine disability and that the Board's determination that no new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder was erroneous.  The Court remanded those matters to the Board for further proceedings.

Following the Court decision, the Veteran's representative submitted additional medical evidence in the form of a medical opinion from a private psychiatrist.  The evidence pertains to the claim of entitlement to service connection for an acquired psychiatric disorder.  Although the evidence was submitted without a waiver of consideration of the agency of original jurisdiction (AOJ), because the Board is granting the claim herein, the Veteran is not prejudiced by the Board's consideration of this evidence.  

The issues of entitlement to increased ratings for a lumbar spine disability and right sciatic nerve disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) being referred has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability attributable to his period of military service.

2.  Service connection for schizophrenia was last denied by a September 1990 rating decision.  The appellant was notified of that decision in September 1990, but did not perfect a timely appeal.

3.  The evidence received since the September 1990 rating decision is new and creates a reasonably possibility of an allowance of the claim for service connection for an acquired psychiatric disorder other than PTSD.  

4.  The Veteran has schizophrenia that is as likely as not related to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  New and material evidence to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

3.  The Veteran has schizophrenia that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2003, August 2004, and March 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2007 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Right Knee Disability

The Veteran claims that he has a current right knee disability related to an injury he sustained in service.  

The Veteran's service medical records show reports of right knee pain on many occasions secondary to an injury in basic training in 1972.  In January 1976, the Veteran reported right knee pain since an accident in basic training.  Physical examination of the right knee was normal and he was assessed with right knee pain.  In March 1975, the examination of the Veteran's right knee revealed capsular bogginess, heat, and swelling above the patella.  The patella was noted to be tender with grinding.  The knee was aspirated and the Veteran was assessed with effusion of the right knee.  In January 1976, the Veteran reported right knee pain after a fall.  He was noted to have mild to moderate pain to pressure on the lateral surface of the right knee and assessed with a contusion.  In March 1976, the Veteran reported a history of chronic right knee pain.  Physical examination of the right knee was normal and a knee support was noted to be in place.  He was assessed with chronic right knee pain.  In July 1976, the Veteran reported right knee pain for four weeks.  Physical examination revealed tight hamstrings but the examination was otherwise normal.  In July 1976, the Veteran again reported right knee pain and back pain which limited him to crutch walking.  Physical examination was noted to be entirely normal other than questionable spasms in his back.  X-rays were reported to be normal.  In November 1976, the Veteran reported pain in his back and knee secondary to a fall three years earlier.  Physical examination revealed that the knee was stable without tenderness.  The knee was noted to be normal.  A week later in November 1976, the Veteran reported right knee pain while walking and he indicated that the knee pain decreased with elevation.  Physical examination revealed no pain with range of motion testing on examination.  The examiner diagnosed the Veteran with arthritis.  However, x-rays were not included with the examination nor did the examiner reference any x-rays of the right knee.  A medical discharge examination dated in August 1977 shows a diagnosis of lower back pain without radiculitis or radiculopathy with no reference to any right knee disability.    

VA treatment reports dated from October 1977 to January 2008 show that the Veteran was first seen for a report of right knee pain in October 1998.  The Veteran reported chronic back pain which radiated to his right leg and foot.  In March 1999, the Veteran was assessed with degenerative joint disease of the right knee.  However, x-rays obtained in March 1999, January 2000, and February 2006 show that x-rays of the right knee were normal.  In January 2005, the Veteran reported right knee weakness for which he was issued a knee brace and cane.  

At a December 1999 VA examination, the Veteran reported that he fell in off of a rope in basic training and injured his back and right knee.  Physical examination of the knee revealed no evidence of effusion in the knee joint and palpation revealed a normal patella.  The examiner reported that the Veteran was unable to perform flexion or extension due to pain.  The examiner indicated that an x-ray of the right knee was negative and the examiner assessed the Veteran with chronic pain syndrome.  The examiner opined that the Veteran's right knee condition was unrelated to the knee problems in service.   

At a March 2003 hearing before the Board, the Veteran testified that he was performing combat training and climbing on a rope and he slipped off the rope and fell and hurt his right knee and back.  He stated that he underwent treatment for his right knee in service on numerous occasions.  He testified that he has continued to seek treatment for his right knee since service.  The Veteran reported that his symptoms consisted of pain, locking up of the knee, and giving way of the knee.  

At a February 2006 VA examination, the Veteran reported that his right knee gave out and he indicated that he had low back pain which radiated to his right leg and required the use of a knee brace.  An x-ray of the right knee was noted to be normal.  Following a physical examination, the Veteran was assessed with degenerative joint disease of the lumbar spine with right sciatica.

At an April 2010 VA examination, the Veteran reported that while in training at Fort Benning he fell off of a rope and injured his right knee.  He indicated that he underwent treatment for his right knee at that time and several more times during his military service and since service.  The examiner reviewed the claims file including x-rays of the knee obtained in March 1999, January 2000, and February 2006.  The examiner indicated that all x-ray studies were negative for any knee pathology.  Following a physical examination, the examiner indicated that the Veteran had right knee pain and that there was insufficient evidence to warrant an acute diagnosis.  The examiner noted that the physical examination was normal as were x-rays.  The examiner opined that the Veteran's current knee disability (pain) was not caused by or the result of an injury or the progression of an injury in service.  The examiner's rationale was that there was no objective evidence to determine pathology for the right knee complaints of pain.  The examiner noted that although there were reportable differences between the normal range of motion and the actual range of motion performed by the Veteran, it did not preclude the fact that there were no objective findings (multiple x-rays over the course of eleven years) that confirmed a pathologic reason for the reduced range of motion.  The examiner noted that reduced range of motion does not dictate a clinical pathology and can be accounted for by a variety of reasons to include muscle spasm, tight or sore muscles, pain, poor effort, malingering, or mood.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes following the March 2008 Board decision, in June 2008, the Veteran filed a notice of appeal to the United States Court of Appeals for Veterans Claims.  Thereafter, in December 2009, he filed another claim for service connection for a right knee disability with the Salt Lake City RO.  The RO adjudicated the claim on a direct basis in a September 2010 rating decision at which time the claim was denied.  However, because this claim was pending as part of this appeal, the Board will readjudicate the claim on a direct basis pursuant to the instructions in the Court's 2011 Memorandum Decision.

The Board also notes that the Veteran has been awarded a 10 percent rating for a sciatic nerve disability of the right leg as a separate neurological manifestation of his lumbar spine disability.  

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record shows several reports of right knee pain in service and at VA.  The Board acknowledges the Court's determination that because the Veteran was diagnosed with arthritis in service and degenerative joint disease after service that he may be entitled to service connection for his right knee as a chronic disability under 38 C.F.R. § 3.303(b).  However, although the record shows a diagnosis of arthritis in service and degenerative joint disease at VA after service, the diagnosis in service was not confirmed by x-ray studies nor was the diagnosis of degenerative joint disease at VA confirmed by x-rays.  In fact, the VA outpatient treatment reports contain multiple x-ray studies of the right knee which were all negative and x-rays obtained at the VA examinations of record were all negative.  Therefore, the Board finds that the preponderance of the evidence is against the finding that a current diagnosis of arthritis is warranted.  While diagnoses of arthritis and degenerative joint disease have been made, the Board finds that X-ray findings and more recent examinations to be more persuasive and to demonstrate that a diagnosis of arthritis of the knee is not warranted.  Therefore, service connection for arthritis of the knee is not warranted, despite that it was diagnosed in service and after service, because more persuasive medical findings demonstrate that the diagnosis of arthritis is not warranted.

Furthermore, while the Veteran was diagnosed with "chronic pain syndrome" in December 1999, that diagnosis was based on the Veteran's report of pain and x-rays were negative at that time.  Moreover, the examiner concluded that the Veteran's knee complaints were unrelated to service.  Additionally, the April 2010 VA examiner specifically found no pathology for the Veteran's reported right knee pain and included a complete rationale for that conclusion.

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran has sought treatment for knee pain, the fact remains that he has not been diagnosed with a knee disability or arthritis based on radiographic evidence which is necessary in order to confirm a diagnosis of arthritis.

In the absence of a diagnosis of a right knee disability related to the Veteran's military service, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's testimony of record in which it was alleged that the Veteran has suffered with knee pain since service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced, such as the symptoms of his claimed disorder.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences knee pain and to claim a continuity of symptomatology, the competent medical evidence does not substantiate a diagnosis of a knee disability or arthritis based on x-ray studies at any time.  The competent medical evidence, which the Board finds more persuasive because of the medical training of the physicians, shows that a diagnosis of a knee disability and arthritis is not warranted. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).   

New and Material Evidence

In a March 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for schizophrenia.  Notice of the denial and notice of appellate rights were provided in March 1978.  The Veteran did not file an appeal and the RO's decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  The Veteran subsequently filed a claim of entitlement to service connection for a psychiatric disorder in May 1990 and August 1990.  The RO declined to reopen a claim of entitlement to service connection for schizophrenia in July 1990 and September 1990 for failure to submit new and material evidence.  The Veteran did not initiate an appeal and the RO's decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  As a result, service connection for an acquired psychiatric disorder other than PTSD may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A claim of entitlement to service connection for schizophrenia was last denied in September 1990.  The evidence of record at the time of the September 1990 rating decision consisted of the Veteran's service medical records, VA and private treatment reports, VA examination reports and the Veteran's testimony from a hearing before the Board in March 2003.  

The service medical records show numerous entries for psychiatric treatment and a diagnosis of paranoid type schizophrenia.  The post-service treatment reports also show psychiatric treatment.  

The RO initially denied the claim in 1978 because the psychiatric disorder was incurred while the Veteran was in the stockade and not in the line of duty while the Veteran was eligible to receive basic pay.  The claim was subsequently denied twice in 1990 for failure to submit new and material evidence.  

The Veteran submitted the current claim in February 1999.  The evidence received since the September 1990 rating decision consists of additional VA and private treatment reports, numerous VA examination reports, and the Veteran's March 2003 testimony before the Board.  

Because some the evidence received since September 1990 rating decision was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2011).  The RO previously determined that the Veteran's schizophrenia was not uncured in the line of duty while the Veteran was eligible to receive basic pay.  Since the prior denial, several medical opinions support the Veteran's contention that his psychiatric disorder began while he was in service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.

Service Connection for a Psychiatric Disability

The Veteran service medical records show treatment for paranoid schizophrenia on numerous occasions during service.  The post-service VA medical records also show treatment for psychiatric complaints including depression and anxiety.  The private medical records, with the exception of a medical report from F. Lopez, M.D., are unrelated to the claim for service connection for a psychiatric disorder other than PTSD.

A December 1999 VA psychiatric examination shows that the Veteran was diagnosed with paranoid schizophrenia following a clinical evaluation.  The examiner reviewed the claims file and opined that the Veteran's schizophrenia began while the Veteran was on active duty.  

At a hearing before the Board in March 2003, the Veteran testified that he began suffering from psychiatric symptoms prior to his arrest for robbery in service.  He indicated that he heard voices and had trouble concentrating at his job as a switchboard operator in service.  He indicated that his diagnosis was schizophrenia.  

An evaluation from Dr. Lopez, of Southeast Psychiatric Services dated in December 2011 shows that Dr. Lopez reviewed the Veteran's claims file and opined that the Veteran's recurrent, chronic schizophrenia began as a chronic psychosis or schizophrenia in 1974.  Dr. Lopez noted that it is very difficult, if not impossible, for a psychiatrist to correctly diagnose a developing psychosis or schizophrenia during the prodromal state prior to an actual exacerbation or breakdown because the symptoms which occur during the prodromal stage are non-diagnostic and the diagnosis is normally not made until the first breakdown or exacerbation.  Dr. Lopez concluded that the Veteran's current diagnosis is major depressive disorder with psychotic features or as psychotic depression which began while the Veteran was serving on active duty approximately two years prior to his July 1976 arrest and incarceration.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran was diagnosed with schizophrenia in service and has sought treatment for psychiatric complaints since service.  Moreover, both the December 1999 VA examiner and Dr. Lopez have indicated that the Veteran's schizophrenia began while the Veteran was on active duty.  Dr. Lopez included a complete and thorough rationale for the opinion.  Consequently, the Board finds that the competent evidence of record demonstrates that service connection for schizophrenia is warranted.  Resolving all reasonable doubt in favor of the Veteran, service connection for schizophrenia is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and the claim for service connection for a psychiatric disability is reopened.

Entitlement to service connection for schizophrenia is granted.  

Entitlement to service connection for a right knee disability is denied.


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claim for an increased rating for a lumbar spine disability and sciatic nerve disability can be reached.  

The Veteran was last afforded a VA examination to assess his claim in February 2007.  Because that examination is almost five years old, the Veteran should be afforded an examination to assess the current nature and severity of the lumbar spine disability including the right sciatic nerve disability as a neurological manifestation of the lumbar spine disability.    

VA outpatient treatment records dated through January 2008 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after January 2008 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period from January 2008 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected lumbosacral spine disability.

(b)  Report range of motion measurements for the thoracolumbar spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's lumbar spine disability, to include any bowel or bladder impairment.  With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve affected should be specified, and the degree of complete or incomplete paralysis stated.

(e)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected lumbar spine disability and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(f)  Describe the impact the Veteran's service-connected lumbar spine disability has on his employability.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


